Order entered October 31, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01214-CR

                            AKEASHYA K. THOMAS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                 On Appeal from the County Court Auxiliary Court No. 4B
                                  Dallas County, Texas
                           Trial Court Cause No. TR-13-22742

                                            ORDER
       This appeal follows appellant’s conviction of the Class C misdemeanor offense of

contributing to her child’s truancy from school. See TEX. EDUC. CODE ANN. § 25.093(a), (c)

(West 2012). The clerk’s record has been filed, but the reporter’s record has not been filed. It is

not clear from the record whether the June 24, 2013 hearing at which appellant pleaded no

contest was recorded.

       Accordingly, the Court ORDERS the court reporter of the County Court Auxiliary Court

No. 4B to file, within THIRTY DAYS of the date of this order, either the reporter’s record of

the June 24, 2013 hearing or written verification that the hearing was not recorded.

       We ORDER appellant, who is representing herself in the appeal, to file her brief within

SIXTY DAYS of the date of this order. If appellant’s brief is not filed within the time specified,
we will order the appeal submitted without appellant’s brief. See TEX. R. APP. P. 38.8(b); Lott v.

State, 874 S.W.2d 687 (Tex. Crim. App. 1994).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Official Court Reporter, County Court Auxiliary Court #4B, and to the Dallas County District

Attorney’s Office.

       We DIRECT the Clerk to send copies of this order, by first-class mail, to Akeashya K.

Thomas, at both of the following addresses:

P.O. Box 824                                        4521 Bobtown Rd., F202
Rowlett, Texas 75030                                Garland, Texas 75043



                                                    /s/     LANA MYERS
                                                            JUSTICE